Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of PCT/EP2017/083431, filed 12/19/2017.
Claims 1-13, 14-16, 17-20 and 21-23 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 12/15/2021), Applicants filed a response, a new IDS and an amendment on 06/13/2022 is acknowledged. 
Claims 14-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered. 
Applicants' arguments filed on 06/13/2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-13, 17-20 and 21-23 are present for examination.



New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1-6, 7, 8-13, 17-20 and 21-23 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Tayi et al. (Methods to produce single glycoform antibodies. WO 2015/123754 A1, publication 08/27/2015, claim benefit of 61/941,172, filed on 02/18/2014, see IDS) in view of JP 2013-500002 A (publication 01/07/2013, see IDS filed on 10/19/2021, in Japanese, which is also published as WO 2011/012297 A1, and that will be used to identify the claim limitations) and Fekete et al. (Characterization of cation exchanger stationary phases applied for the separations of therapeutic monoclonal antibodies. J Pharmaceutical and Biomedical Analysis, (2015, 111(2015):169-176, see, IDS) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


New-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-13, 17-20 and 21-23 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Tayi et al. (Methods to produce single glycoform antibodies. WO 2015/123754 A1, publication 08/27/2015, claim benefit of 61/941,172, filed on 02/18/2014, see IDS) in view of Malik et al. (Galactoengineered immunoglobulin 1 antibodies. WO 2016/037947 A1, publication 03/17/2016, claim benefit of 62/095,912, filed on 12/23/2014) and Fekete et al. (Characterization of cation exchanger stationary phases applied for the separations of therapeutic monoclonal antibodies. J Pharmaceutical and Biomedical Analysis, (2015, 111(2015):169-176, see, IDS).
Claim 1 is directed to under as method for the enzymatic production of a glycosylation modified antibody comprising a) incubating a first antibody affinity ligand-bound monoclonal antibody with a glycosylation at an N-glycosylation site with a first enzyme and a first activated sugar residue for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site thereby producing a first modified antibody, (b) recovering the first modified antibody from the antibody affinity ligand, (c) incubating the recovered first modified antibody in solution with a second enzyme and a second activated sugar residue for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site of the first modified antibody thereby producing the glycosylation modified antibody, and (d) separating the glycosylation modified antibody from the second enzyme in a cation exchange chromatography.
Regarding claim 1-13, 17-20, and 21-23, Tayi et al. teach a method for enzymatically modifying of an Fc region (light chain) of an affinity ligand bound human antibody from a heterogeneous glycoform to a homogenous single glycoform comprising (a) contacting said affinity ligand bound heterogeneous glycoform human antibody with one or more enzymes including a galactosyltransferase, includes p4GalT1 (synonyms beta-4GalT1 as claimed), which is a first enzyme, while being bound to an affinity ligand, and then, the antibody treated with a sialyltransferase, includes ST6, which is a second enzyme, which results in the glycosylation of the antibody at N-linked glycosylation site of the antibody in the FC region with asparagine (N297) residue (page 2 and  22), and the glycosylation reaction was conducted for a time sufficient and under conditions to modify the glycoform of the Fc region to a substantially homogeneous single form; (b) adding one or more nucleotide sugars (synonyms activated sugar as claimed) and/or cofactors; and (c) releasing (recovering) as eluate followed by separating the homogeneous single glycoform human antibody sample from said affinity ligand for use in the down-stream applications, wherein the antibody is a monoclonal antibody, an IgG1-4 monoclonal antibody, wherein said monoclonal antibody is in fact a bivalent monospecific antibody because it has two Fab antigen binding region  as well as the antibody can be chimeric, humanized and human type (see, abstract, page 7-8, 14-15, 16, 27, Claim 40). Tayi et al. further teach an in-vitro modification of N-glycan of antibodies, which was conducted by bound antibodies to an affinity ligand, where HP spin-trap Protein A column was used, which contains resins, and beads (see, page 33) for in vitro modification of N-glycan of the antibodies,  wherein affinity-ligand bound antibody was loaded into HP spin-trap Protein A column contacting the N-linked sugar molecule, and  a reaction mixture, containing specific enzymes, which were added as discussed above, i.e. galactosyltransferase (first enzyme) or sialyltransferase (second enzyme) enzyme was added to the column sequentially with a step of washing to remove unbound chemicals and enzymes,  releasing enzymes to collect for reusing as recycling, with nucleotide sugars (activated sugar) and cofactors and the column were incubated at 37oC for a specific time period for N-glycan modification and followed by sialyltransferase enzyme solutions for second N-glycosylation in N-glycan of the antibody,  and the modified antibodies are purified by washing with buffer and eluting the modified N-glycosylated antibodies released from  HP spin-trap Protein A column. Since, the modification occurred even when bound to the affinity ligands, so that the modification can be carried out continuously or repeatedly as needed and the enzymes could be reused or recycled (page 12-13, 34-35, and 42), which is clearly shown step by step in wash step, reaction step, wash step, reaction step and wash step, elution step and recovering step of glycosylated antibody in Figure 1. Tayi et al. also teach a biopharmaceutical composition comprising said modified antibody having glycosylation at the Fc region with pharmaceutical acceptable carriers for treating diseases like cancer as medicament for immunotherapy (see, abstract, page 5, 6, 7-8, 9, 10, 12, 22, 30, 34, and Claims 1-67, and Fig. 1 as SnagIt image as shown below).

    PNG
    media_image1.png
    709
    1570
    media_image1.png
    Greyscale

Tayi et al. also teach using MES buffer, and Tris buffer in the reaction step, and washing step, wherein the concentration of sodium chloride (NaCl) is 50 mM and pH 6-8 (see, claims 25-26 and page 26). 
 Tayi et al. do not teach  recovering the first modified (glycosylated) antibody from antibody ligand before adding second enzyme for glycosylation (for claim 1, part (b)), which is obvious to a skilled artisan to modify one step process, i.e. first enzyme while bound to the ligand incubated with second enzyme for reaction after washing, to a two-step process of the instant claims, which is an optimization process, and obvious to a skilled artisan because optimization is a matter of routine experimentation in the absence of unexpected results to obtain better results in terms of enhanced modified protein production, which is well known in the art. It is well established that merely selecting proportions, ranges and modifying the process conditions such as temperature, reaction time and concentration as well as process steps is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
Tayi et al. also do not explicitly teach recovering the first modified (glycosylated) antibody from antibody ligand before adding second enzyme for glycosylation (for claim 1, part (b)using cationic exchange column (ion exchange chromatography by using carboxymethyl resins) (for claims 1, 8 and 20) and using the NaCl concentration in MES and Tris buffer is 75 mM to 150 mM, .in reaction buffer, washing buffer or elution buffer (for claim 7) and do not teach a linear gradient NaCl concentration of 750 mM to 1250 mM (for claim 7) and 
However, Malik et al. teach a method for the production of a population of galactoengineered recombinant antibodies, comprising the steps of a) recombinantly producing an antibody of IgG1 isotype in a host cell, which comprises nucleic acid molecules encoding the antibody, to obtain a population of a recombinant antibody, b) genetically engineering the host cell to improve protein galactosylation such that a population of said galactoengineered recombinant antibody is obtained  (contemplating separating, recovering or isolating), which comprises a relative frequency of at least 70% of Fc bi-galactosylated antibodies., wherein the antibodies are recombinantly produced in CHO cells and step c) involves enzymatic treatment of said population of antibodies with galactosyltransferase in a solution of pH 6.3 - 6.8, at 31 - 35 °C for at least 150 min, whereby the antibody population obtained in step c) comprises a relative frequency of up to 80% to 95% of Fc bi-galactosylated antibodies, wherein the population of antibodies obtained (contemplating separating, recovering or isolating) in step c) (the N-linked glycan structures of which are hypergalactosylated) are subjected to step d) an enzymatic treatment with sialyltransferase to obtain an antibody population, which comprises a relative frequency of up to 98% of Fc sialylated antibodies (including mono-sialylated and bi-sialylated glycan structures) and subsequent separation of the population of sialylated antibodies from said sialyltransferase, wherein the step d) is advantageous for generation of a population of antibodies including a high relative frequency of sialylated IgG1 molecules, wherein the antibody galactosylated and sialylated are subjected to ion exchange chromatography including cation exchange chromatography for  purification  (abstract, pg 3, line 23-30, pg 4, line 1-11, pg 19, line 28-31, pg 31, line 13-31, pg 32, line 1-25, pg 42, line 30-34, pg 43, line 13-32, Fig. 3, Example 3, and claims 1-23). 
Malik et al. do not teach using linear gradient of NaCl concentration of 750 mM to 1250 mM MES buffer using in cation exchange chromatography (for part of claim 7).
However, Fekete et al. teach cation exchange chromatography (CEX) containing sulfopropyl group, which is a well-established strategy for the characterization and purification of mono-clonal antibodies (mAbs), and further teach NaCl salt-gradient modes, with various therapeutic mAbs and their variants, and for the salt gradient separations, the mobile phase “A” buffer comprises 10 mM MES in water, while mobile phase “B” buffer  was 10 mM MES in water with 1 M NaCl, i.e. 1000 mM at pH 5.7 (see, abstract, Page 170, Col 1, para 2, Col 2, para 6). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tayi et al., Malik et al. and Fekete et al. to separate galactosylated antibody before adding sialyltransferase and use cationic exchange (CEX) chromatography to purify glycosylated immunoglobulin (glycosylated antibody) as taught by Malik et al. and using linear gradient of NaCl concentration of  1000 mM in MES buffer using in CEX column to purify antibodies as taught by Fekete et al., and modify Tayi et al. to use linear gradient of NaCl concentration of  1000 mM in MES buffer at pH 5.7 using in CEX column to purify antibodies in order to reduce impurities in the glycosylated antibody preparations of Tayi et al. to make highly purified glycosylated antibodies composition to be used for treating cancer and immune disorders in human subjects to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to eliminate impurities from the glycosylated antibody preparation using CEX chromatography to make highly purified glycosylated antibodies to be used against diseases in human subjects, which is therapeutically, pharmaceutically, commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Tayi et al. successfully produce highly purified glycosylated antibody composition for treating cancer and immune disorders. 
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.


Conclusion
Status of the claims:
Claims 1-13, 17-20 and 21-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
REMSEN Building and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656